IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

DONALD JACKSON,                     NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D16-929

CITY OF POMPANO BEACH
and CORVEL CORPORATION,

      Appellees.

_____________________________/

Opinion filed September 16, 2016.

An appeal from an order of the Judge of Compensation Claims.
Marjorie Renee Hill, Judge.

Date of Accident: August 7, 2013.

Michael J. Winer of the Law Office of Michael J. Winer, P.A., Tampa; Ricardo
Morales of the Law Office of Ricardo Morales, PLC, Miami, for Appellant.

Albert P. Massey, III, and Darrel T. King of the Law Offices of Massey, Coican &
King, L.L.C., Fort Lauderdale, for Appellees.




PER CURIAM.

      AFFIRMED.

B.L. THOMAS, ROWE, and WINSOR, JJ., CONCUR.